           Case 1:20-cv-01304-SDA Document 20 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Michael Adams,                                                            7/16/2020

                               Plaintiff,
                                                             1:20-cv-01304 (SDA)
                   -against-
                                                             ORDER
 Famous Calabria Pizza LLC et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that the Initial Pretrial Conference, previously scheduled for July 24,

2020 at 10:00 a.m., shall go forward on the same date and time before the undersigned and shall

occur via telephone. At the scheduled time, the parties shall each separately call (888) 278-0296

(or (214) 765-0479) and enter access code 6489745.

       It is further Ordered that the parties shall file a Report of Rule 26(f) Meeting and Proposed

Case Management Plan, available at https://nysd.uscourts.gov/hon-stewart-d-aaron at least one

week prior to the scheduled conference. Counsel who disagree about the dates or other terms

of the proposed schedule shall also file, on the same date, a joint letter briefly explaining the

dispute.

SO ORDERED.

DATED:         New York, New York
               July 16, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
